PER CURIAM.
Petitioner Holmes requested this Court to issue a writ of mandamus to compel *429the trial court to have petitioner’s public defender surrender over to him the transcript of record of his trial court conviction. We. issued an Alternative Writ to the clerk of the trial court. The clerk now informs us that the transcript of record has been mailed to petitioner. The Alternative Writ of Mandamus heretofore issued is, therefore, discharged.
It is so ordered.
ERVIN, C. J., and ROBERTS, CARLTON, ADKINS and BOYD, JJ., concur.